IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


NEWMAN DEVELOPMENT GROUP OF            : No. 676 MAL 2014
POTTSTOWN, LLC,                        :
                                       :
                  Respondent           : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
GENUARDI'S FAMILY MARKET, INC.         :
AND SAFEWAY, INC.,                     :
                                       :
                  Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.